            Case 1:20-cv-00048-AWI-EPG Document 22 Filed 03/29/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   ADALBERTO SOLIS,                                      Case No. 1:20-cv-00048-AWI-EPG (PC)
11                 Plaintiff,                              ORDER DIRECTING PLAINTIFF TO FILE
                                                           REQUEST FOR ENTRY OF DEFAULT
12         v.
                                                           (ECF NO. 20)
13   PORTILLO,
                                                           FOURTEEN-DAY DEADLINE
14                 Defendant.
                                                           ORDER DIRECTING CLERK TO SEND A
15                                                         COPY OF THIS ORDER TO COUNTY
                                                           COUNSEL DANIEL C. CEDERBORG
16

17          Adalberto Solis (“Plaintiff”) is a former prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          Defendant executed a waiver of service of summons (ECF No. 20), but failed to file a
20   responsive pleading within the time period laid out in the waiver.
21          To date, Plaintiff has not filed a request for entry of default. See Fed. R. Civ. P. 55(a).
22   Therefore, the Court will order Plaintiff to file a request for entry of default.
23          Accordingly, it is HEREBY ORDERED that:
24              1. Within fourteen (14) days from the date of service of this order, Plaintiff shall
25                  file a request for entry of default; and
26   \\\
27   \\\
28   \\\
                                                       1
          Case 1:20-cv-00048-AWI-EPG Document 22 Filed 03/29/21 Page 2 of 2



 1              2. The Clerk of Court is directed to send a copy of this order to County Counsel
 2                 Daniel C. Cederborg at 2220 Tulare St, Fifth Floor, Fresno, CA 93721.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:     March 29, 2021                             /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
